HLD-127(May 2010)                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-2439
                                      ___________

                           IN RE: MATTHEW FAISON, JR.,
                                              Petitioner

                       ___________________________________

                      On Petition for a Writ of Mandamus from the
                          United States District Court for the
                               District of the Virgin Islands
                       (Related to D. V.I. Civ. No. 04-cv-00060)

                      _____________________________________

                   Submitted Under Rule 21, Fed. R. App. P.
                               May 28, 2010
      Before: MCKEE, CHIEF JUDGE, SCIRICA and WEIS, CIRCUIT JUDGES

                                (Opinion Filed: June 8, 2010)

                                      ___________

                                        OPINION

                                      ____________
PER CURIAM.

              Matthew Faison has filed a mandamus petition pursuant to 28 U.S.C. §

1651, wherein he apparently seeks to compel the District Court for the District of the

Virgin Islands to rule on a motion to stay proceedings he filed back in October 2005.



                                             1
Finding no basis for granting mandamus relief, we will deny the petition.

              From a review of the District Court docket, an order dismissing the

underlying complaint for lack of jurisdiction was entered by the District Court on April

28, 2004, and Faison’s reconsideration motion was subsequently denied in an order

entered on March 21, 2005. Despite the fact that the complaint had been dismissed and

the Clerk had been directed to close the case, Faison filed two post-judgment motions

seeking to stay proceedings – one on April 5, 2005 and the other on October 12, 2005.

Contrary to Faison’s present contention, the District Court disposed of his request to stay

the proceedings in an order entered on October 14, 2005. Accordingly, his petition for

writ of mandamus seeking to compel the District Court to dispose of his stay request is

moot.

              To the extent Faison may be seeking to challenge the District Court’s

disposition of his post-judgment stay motion, such review was available in the form of an

appeal to this Court. A writ is not a substitute for an appeal; only if a direct appeal is

unavailable will the court determine whether a writ of mandamus will issue. See In Re

Ford Motor Co., 110 F.3d 954, 957 (1997). Of course, a notice of appeal from the

District Court’s October 14, 2005 order was due to be filed more than four and a half

years ago.

              For the foregoing reasons, the petition for a writ of mandamus will be

denied.



                                               2